Name: Council Regulation (EC) No 2445/96 of 17 December 1996 amending Annex I to Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff for certain processed agricultural products covered by Regulation (EC) No 3448/93
 Type: Regulation
 Subject Matter: agri-foodstuffs;  economic analysis;  tariff policy
 Date Published: nan

 21 . 12 . 96 EN Official Journal of the European Communities No L 333/5 COUNCIL REGULATION (EC) No 2445/96 of 17 December 1996 amending Annex I to Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff for certain processed agricultural products covered by Regulation (EC) No 3448/93 THE COUNCIL OF THE EUROPEAN UNION, lated on the earlier basis not being applied, since this amount is less than ECU 2/ 100 kg, Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof, HAS ADOPTED THIS REGULATION: Having regard to the proposal from the Commission , Article 1 Annex I to Regulation (EEC) No 2658/87 shall be amended as follows : 1 . a reference '(*)' shall be added to subheadings 0710 40 00 , 0711 90 30 , 2001 90 30 , 2001 90 40 , 2004 90 10 , 2005 80 00 , 2008 99 85 and 2008 99 91 , in column 4 (conventional rates of duty), together with the following footnote : Whereas the goods referred to in table 1 of Annex B to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (') were subject until 30 June 1995 to the ap ­ plication of a variable component; whereas a tariff has been established for these variable components and they are now replaced by specific amounts which were the subject of the Community's offer in the multilateral nego ­ tiations of the Uruguay Round; whereas these amounts are included in Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (2); Whereas, for certain goods, the previous arrangements, which were more favourable than those covered by the Community's offer, should be maintained; 0 The specific amount is charged, as an autonomous measure, on the net drained weight.'; 2 . under subheading 2101 30 99, the reference to the footnote 'Duty suspended to 14 % for an indefinite period' which appears in column 3 (autonomous rates of duty) shall also appear in column 4 (conventional rates of duty). This measure shall apply so long as the conventional rate is higher than 14 % ; 3 . under subheadings 2905 44 19 , 2905 44 99 , 3824 60 19 and 3824 60 99 , the reference to the footnote 'Duty rate reduced to 9 % (suspension) for an indefinite period' which appears in column 3 (autonomous rates of duty) shall also appear in column 4 (conventional rates of duty); 4 . under subheadings 2102 10 31 and 2102 10 39, the footnote , to which reference is made in column 3 , (autonomous rates of duty) shall be replaced by the following: Whereas, particularly as regards sweet corn as covered by CN codes 0710 40 00 , 0711 90 30 , 2001 90 30 , 2001 90 40, 2004 90 10 , 2005 80 00, 2008 99 85 and 2008 99 91 , the variable components were calculated on the basis of the net drained weight; whereas the specific amount should likewise be applied to the net drained weight; whereas, as regards extracts, essences and concen ­ trates of roast coffee substitutes falling within CN code 2101 30 99, the ad valorem duty of 14 % must be main ­ tained so long as the rates agreed in the agreements concluded in the Uruguay Round lead to a higher rate of conventional duty; whereas this also applies to sorbitols containing more than 2 % D-mannitol , falling within CN codes 2905 44 19 , 2905 44 99 , 3824 60 19 and 3824 60 99, to which an ad valorem duty of 9 % applies autonom ­ ously; whereas yeast is a product essentially obtained from molasses; whereas the connection which existed before should continue to be taken into account, which would mean the amount of the agricultural component calcu ­ f) Duty suspended at the level of the ad valorem conventional duty for an indefinite period.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1997. (') OJ No L 318 , 20 . 12. 1993, p. 18 . (2) OJ No L 256, 7. 9 . 1987, p . 1 . Regulation as last amended by Regulation (EC) No 1734/96 (OJ No L 238 , 19 . 9 . 1996, p . 1 ). No L 333/6 EN Official Journal of the European Communities 21 . 12. 96 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1996 . For the Council The President I. YATES